 



Exhibit 10.2
EXECUTION COPY
DIRECTORS’ DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective May 19, 2006)
          Boykin Lodging Company (the “Company”) hereby adopts and publishes
this instrument for the purpose of amending and restating the Directors’
Deferred Compensation Plan established by the Company (the “Plan”) in its
entirety, effective May 19, 2006. The Plan shall have the terms and conditions
set forth in this document effective as of May 19, 2006, except as otherwise
specifically provided herein.
          1. Purpose and Original Effective Date. The purpose of the Plan is to
assist the Company in attracting and retaining persons of competence and stature
to serve as outside directors by enabling them to defer receipt of the fees
payable to them by the Company for their services as directors. The Plan applies
to all elections to defer made after November 4, 1996 and to all director’s fees
payable with respect to periods commencing with the Company’s fiscal quarter
which began October 1, 1996.
          2. Participation. Each outside director of the Company (a) who is duly
elected or appointed to the Company’s Board of Directors and (b) who receives
fees for services as a director, may elect to defer receipt of fees otherwise
payable to him, as provided for in the Plan. Each such director who elects to
defer fees shall be a Participant in the Plan.
          3. Administration. The Administrator of the Plan is Robert W. Boykin,
a director and officer of the Company who is not eligible to become a
Participant (“Administrator”). The Administrator shall serve at the pleasure of
the Board of Directors and shall administer, construe and interpret the Plan.
The Administrator shall not be liable for any act done or determination made in
good faith. The Board of Directors shall have the power to designate additional
or replacement Administrators at its discretion.

 



--------------------------------------------------------------------------------



 



          4. Deferrals.
          (a) Deferral Election. Any eligible director may file with the
Administrator of the Plan, prior to January 1 of each year, an election in
writing to participate in the Plan for that year or for that year and succeeding
years. Effective as of January 1, 2005, each director who first becomes eligible
to participate after the date of the adoption of the Plan and who elects to
participate in the Plan must make an initial deferral election within 30 days
after the date such director first becomes eligible to participate in order to
defer fees for services rendered during the remaining portion of the year after
such election. When a deferral election is filed, no fees will be paid for
services so designated for that year (or portion thereof, as applicable) or, if
the election so provides, for that year and for succeeding years. If an election
has been filed to participate in the Plan for succeeding years and a Participant
wishes to discontinue deferrals, an election to terminate participation in the
Plan for any year must be filed prior to January 1 of that year. Notwithstanding
the foregoing, effective upon approval by the Board of Directors of the
Agreement and Plan of Merger, dated May 19, 2006, among Braveheart Investors LP,
Braveheart II Realty (Ohio) Corp., Braveheart II Properties Holding LLC,
Braveheart II Properties Company LLC, the Company, and Boykin Hotel Properties,
L.P. (the “Merger Agreement”), no additional deferral of fees may be made by any
director under the Plan and no additional credits shall be made to any Deferral
Accounts (as defined in subparagraph 4(b) below). To clarify, no additional
deferral of fees may be made and no additional credits may be made with respect
to fees for which the Company has an accrual as of the date of the Merger
Agreement (i.e., fees earned on or after February 1, 2006), but which have not
yet been paid.
          (b) Accounting. The Company shall maintain appropriate records which
shall list and reflect each Participant’s credits and valuations (“Deferral
Accounts”). The Company shall credit to each Participant’s Deferral Account an
amount equivalent to

-2-



--------------------------------------------------------------------------------



 



the fees that would have been paid to him if he had not elected to participate
in the Plan. The credit shall be made on the date on which the fee would have
been paid absent a deferral election. No funds shall be segregated into the
Deferral Account of Participants; said accounts shall represent a general
unsecured obligation of the Company.
          (c) Valuation. Until the first distribution is made to a Participant,
amounts credited to a Deferral Account of such Participant shall be increased or
decreased as measured by the market value of the Company’s Common Shares plus,
except as provided in paragraph 7, the value of dividends or other distributions
on the Company’s Common Shares other than the REIT Dividend (as defined in the
Merger Agreement). Each amount credited to a Deferral Account shall be assigned
a number of Share Units (including fractions of a Share) determined by dividing
the amount credited to the Deferral Account, whether in lieu of payment of fees
for service as a director or as a dividend or other distribution attributable to
such Share Units, by the fair market value of a share of the Company’s Common
Shares on the date of credit. Fair market value shall be the mean between the
high and low selling price of a share of the Company’s Common Shares on the New
York Stock Exchange on the applicable date or, if no sales occurred on such
date, on the most recent earlier date on which sales occurred. Each Share Unit
shall have the value of a Common Share of the Company. The number of Share Units
shall be adjusted to reflect stock splits, stock dividends or other capital
adjustments other than the REIT Dividend effected without receipt of
consideration by the Company.
          5. Distribution. A Participant shall elect in writing, at the time he
makes each deferral election under subparagraph 4(a), the year in which
distribution of the credits to his Deferral Account to which the deferral
election relates shall commence, and whether distribution will be made in a lump
sum or in installments, as permitted in the second succeeding sentence of this
paragraph 5. Except as provided in paragraph 7, payment shall commence not
earlier than the January 1 following the year in which the Participant attains
age 55, and not later than the January 1

-3-



--------------------------------------------------------------------------------



 



following the year in which the Participant attains age 72. Commencing
immediately prior to the first distribution to a Participant and continuing
thereafter, amounts credited to the Deferral Account of such Participant shall
be credited with interest, compounded quarterly, calculated at a rate per annum
for each fiscal quarter of the Company equal to the prime rate of interest as
published in The Wall Street Journal on the first business day of that quarter.
Payment may be made in one lump sum, or in five or ten equal annual installments
of the Deferral Account balance allocated to such installment payments
determined as of the December 31 immediately preceding commencement of
distribution, with each payment accompanied by any interest credited during the
period preceding payment of the installment. The time of and method of
distribution of benefits may vary with each separate election, but each election
shall be irrevocable. The Deferral Accounts do not represent rights to acquire
the Company’s Common Shares; payment shall only be made in cash.
          6. Death or Disability.
          (a) If a Participant’s service is “terminated” by reason of death or
disability prior to the distribution of any portion of his benefits, the Company
shall, within ninety (90) days of the date of “service termination,” commence
distribution of benefits to the Participant (or to the beneficiary or
beneficiaries in the event of death). Distribution shall be made in accordance
with the method of distribution elected by the Participant pursuant to paragraph
5 hereof. If a Participant’s death or disability occurs after distribution of
benefits hereunder has begun, the Company shall continue to make distributions
to the Participant (or to the beneficiary or beneficiaries in the event of
death) in accordance with the methods of distribution elected by the Participant
pursuant to paragraph 5 hereof. For purposes of this paragraph 6, “terminated”
or “service termination” shall have the same meanings as “separation from
service,” as that term is defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

-4-



--------------------------------------------------------------------------------



 



          (b) Each Participant may designate one or more beneficiaries to
receive distributions in the event of the Participant’s death by filing with the
Company a beneficiary designation on a form provided. The designated beneficiary
or beneficiaries may be changed by a Participant at any time prior to his death
by the delivery to the Company of a new beneficiary designation form. If no
beneficiary shall have been designated, or if no designated beneficiary shall
survive the Participant, distributions pursuant to this provision shall be made
to the Participant’s estate.
     7. Change of Control. The provisions of this paragraph 7 shall take effect
upon the “REIT Effective Time,” as defined in the Merger Agreement. In the event
of the termination of the Merger Agreement, this paragraph 7 shall have no
effect. Notwithstanding any provision of paragraph 5 or paragraph 6 to the
contrary, if the Company elects to terminate the Plan at any time during the
30 days preceding or the 12 months following the REIT Effective Time, the
Company shall distribute each Participant’s Deferral Account in a single sum
cash payment (hereinafter referred to as a “Change of Control Payment”). The
amount of the Change of Control Payment to be paid to each Participant (or to
the Participant’s beneficiary or beneficiaries in the event of death) will be
determined in the following manner:
     (a) In the case of a Deferral Account balance allocated to installment
payments which have commenced but have not been completed prior to the REIT
Effective Time, the Change of Control Payment will be equal to the value of the
undistributed installments of such Deferral Account balance plus interest
credited during the period preceding payment of the Change of Control Payment
pursuant to paragraph 5 hereof; and
     (b) In the case of all Deferral Account balances which are not described in
subparagraph 7(a), the Change of Control Payment will be equal to the product of
(i) and (ii) below:

-5-



--------------------------------------------------------------------------------



 



          (i) the number of Share Units in the Participant’s Deferral Account
immediately prior to the REIT Effective Time, and
          (ii) the “Common Share Merger Consideration” plus the aggregate “REIT
Dividend Per Share Amount,” as such terms are defined in the Merger Agreement.
The Change of Control Payments are in lieu of and shall replace any benefits
otherwise payable under paragraph 5 or paragraph 6 of the Plan. Each Change of
Control Payment shall be paid within 15 days following the termination of the
Plan. Upon payment of the Change of Control Payment by the Company, each
Participant or beneficiary shall have no further rights under the Plan.
          8. Assignment and Alienation of Benefits. To the extent permitted by
law, the right of any Participant to any account, benefit or payment hereunder
shall not be subject in any manner to attachment or other legal process for the
debts of such Participant, and no account, benefit or payment shall be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.
          9. Amendment or Termination. The Board of Directors of the Company may
terminate this Plan at any time or amend it at any time and from time to time.
No amendment or termination of this Plan shall affect the rights of a
Participant accrued prior thereto without the consent of the Participant.
Notwithstanding anything in the Plan to the contrary, the Plan may be amended at
any time, if necessary, to conform or comply with provisions or requirements of
the Code or any applicable laws.
          10. Taxes. The Company shall not be responsible for the tax
consequences under federal, state or local law of any election made by any
Participant under the Plan. All

-6-



--------------------------------------------------------------------------------



 



payments under the Plan shall be subject to withholding and reporting
requirements to the extent permitted by applicable law.
          11. Applicable Law. This Plan shall be interpreted under the laws of
the State of Ohio.
          12. Section 409A. Effective as of January 1, 2005, the Plan is
intended to be operated in compliance with the requirements of Code
Section 409A. In the event that any provision of the Plan fails to satisfy such
requirements, the provision shall be void to the extent practicable or otherwise
construed in a manner so as to comply with Code Section 409A.
[signature page follows]

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this amendment and
restatement of the Plan to be adopted, and executed by its Chairman of the Board
of Directors and Chief Executive Officer, this 19th day of May, 2006.

                  Boykin Lodging Company    
 
           
 
  By:   /s/ Robert W. Boykin
 
            Robert W. Boykin, Chairman of the             Board of Directors and
Chief             Executive Officer    

-8-